   Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 1 of 34 PageID #:620




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

TRINA V. CALLO,                                  )
                                                 )
                     Plaintiff,                  )      No. 18-cv-04781
                                                 )
       v.                                        )      Judge Edmond E. Chang
                                                 )
LOUIS DEJOY, Postmaster                          )
General for the United States                    )
Postal Service,                                  )
                                                 )
                     Defendant.                  )

                         MEMORANDUM OPINION AND ORDER

       Trina Callo brings this employment discrimination case against the United

States Postal Service.1 R. 1, Compl.2 According to Callo, a supervisor at the Park

Ridge Post Office has discriminated against her on the basis of her race in violation

of Title VII, 42 U.S.C. § 2000e et seq., and on the basis of her disability in violation of

the Rehabilitation Act, 29 U.S.C. § 791 et seq. The Postal Service has moved for

summary judgment. R. 32. For the reasons explained below, the motion is denied in

large part and granted only as to the hostile work environment claim based on race.




       1The  Court has federal question jurisdiction under 28 U.S.C. § 1331. The formal
defendant is the Postmaster General, who is now Louis DeJoy. The Clerk’s Office shall insert
him as the new sole defendant. Fed. R. Civ. P. 25(d).
       2Citations to the record are noted as “R.” followed by the docket number, and when

necessary, the page or paragraph number.


                                             1
   Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 2 of 34 PageID #:621




                                      I. Background

       The facts narrated below are undisputed unless otherwise noted, in which case

the evidence is viewed in Callo’s favor.3 Trina Callo works as a bulk-mail clerk at the

United States Post Office in Park Ridge, Illinois. R. 34, DSOF ¶¶ 3, 5. Callo is a White

woman, id. ¶ 5, and has worked at the Post Office for more than 35 years. DSOF,

Exh. B, Callo Dep. Tr. at 11:6-8.

       In January 2015, Callo lost almost all vision in her left eye. DSOF ¶ 6; PSOF

¶ 1. As a result of her eye condition, Callo “often becomes dizzy, disoriented,

unbalanced, and suffers optical migraine headaches.” PSOF ¶ 2. The condition has

also affected her depth perception and peripheral vision, which causes her to “bump

into and trip over things multiple times per day,” as well as bump into people. Id.

After she lost her vision, Callo spent three months at home without going into work.

Id. In the meantime, Calmidy Winbush, an African-American woman, joined the Park

Ridge facility as the “Officer in Charge,” which is often referred to as an “OIC” for

short. DSOF ¶¶ 7-9. Winbush would eventually be elevated to the position of

“Postmaster.” Id. ¶ 7. In any event, when Callo returned to work a few months later,

she found that there was a new manager in the office. Id. ¶ 8. (It is not clear exactly

when Callo returned to work, but the record suggests either April or May 2015. See

Callo Dep. Tr. at 20:19-22.) On her first day back, Callo disclosed to Winbush that



       3Citations to the parties’ Local Rule 56.1 Statements of Fact are identified as follows:
“DSOF” for the Defendant’s Statement of Facts [R. 34]; “Pl. Resp. DSOF” for Callo’s response
to the Defendant’s Statement of Facts [R. 36]; “PSOF” for Callo’s Statement of Additional
Facts [R. 37]; and “Def. Resp. PSOF” for Defendant’s response to Callo’s Statement of
Additional Facts [R. 43].


                                              2
   Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 3 of 34 PageID #:622




she was blind in her left eye, PSOF ¶ 6, and there is no dispute that Winbush knew

about Callo’s vision condition, DSOF ¶ 53.

                               A. Yelling Incident

      The relationship between Callo and Winbush got off to a rocky start. According

to Callo, at some point during her first week back, she was throwing box mail with a

coworker, and the coworker questioned what they were doing, so Callo responded, “It

always happens when a new OIC comes in. They start changing things.” PSOF ¶ 7.

At that moment, Winbush, who had apparently been within earshot, allegedly

screamed at Callo, “I am the boss!” Id. Callo claims that she then responded, “What

did I say wrong? Are you not the OIC?” Id. Winbush then turned around and walked

away. Id.

      According to Winbush, however, the trouble started when Winbush overheard

Callo tell another coworker to “slow down so as to not complete her assignment too

quickly.” DSOF ¶ 13. Winbush then approached Callo and asked if there was

anything Callo wanted to know about Winbush. Id. During that same exchange,

Winbush emphasized to Callo that even though she was just an OIC, her instructions

still needed to be followed. Id. Callo denies that this entire episode ever happened.

Pl. Resp. DSOF ¶ 13.

      Around this same time, Winbush allegedly also overheard Callo saying things

like “Who is she anyway,” “She is just an OIC,” and “How old is she anyway” in

reference to Winbush. DSOF ¶ 11. Callo denies asking any of those questions.

Similarly, Winbush claims that she overheard Callo making “racial” comments




                                         3
   Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 4 of 34 PageID #:623




“several times on the workroom floor.” Def. Resp. PSOF ¶ 8. Callo again denies

making any derogatory statements about Winbush to anybody. PSOF ¶ 8.

                  B. Changes to Work Space and Work Duties

      Meanwhile, Callo found that her work responsibilities had been shifted

around. Previously, Callo was assigned to split her time between “flat sorting and

letter sorting,” which was performed while sitting down, and “parcel post,” which

required standing. PSOF ¶ 20. Shortly after Callo returned to work following her eye

injury, Winbush reassigned Callo to work solely on parcel post. Id. This did not

involve any change in pay. DSOF ¶ 21. But according to Callo, the parcel-post duties

were difficult because she was required to stand in a “small space” with many other

people “working and running around,” which meant she was “constantly” bumping

into other people. PSOF. ¶ 21. The bumping was exacerbated by her vision problems.

Id. But when Callo told Winbush that her disability made it difficult for her to do

parcel-post duties, Winbush allegedly said, “I don’t care, do as you’re told.” Id. Three

weeks later, though, Winbush ended-up moving Callo back to flat and letter sorting

because it turned out that Callo was more productive at those duties than both

employees who had been assigned to replace Callo. Id. ¶ 22.

      Another incident that occurred shortly after Callo returned to work was what

became known as the “wall of UBBM.” PSOF ¶ 25. Specifically, Callo claims that tubs

of undeliverable bulk business mail (thus the acronym UBBM) were strewn all

around her work area about three to four times per week. Id. Mail would fall out of

these tubs, which created a tripping hazard for Callo because of her disability. Id.




                                           4
   Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 5 of 34 PageID #:624




¶¶ 25, 27. According to Callo, Postal Service safety personnel from outside of the Park

Ridge facility agreed that the UBBM tubs were a safety hazard. Id. ¶ 26. But when

Callo explained the safety issue and asked Winbush to stop letting UBBM tubs

accumulate next to Callo’s work station, Winbush allegedly responded, “I don’t care.”

Id. ¶ 27. It is not clear how long this UBBM mail problem lasted. Winbush, for her

part, denies that the UBBM tubs were a tripping hazard. DSOF ¶ 24.

                               C. Bumping Incident

      A few months later, in November 2015, Callo bumped into Winbush (“bumped”

in the sense of made physical contact, not just crossed paths). DSOF ¶ 14. The parties

refer to this as the “bumping incident.” Id. According to Winbush, what happened

was that Callo bumped into her and did not apologize. Id. ¶ 15. When Winbush called

Callo’s name, Callo still did not react or turn around. Id. Winbush called Callo’s name

again, and this time, Callo did turn around. Id. Winbush told Callo that she bumped

her, and Callo responded with either “I can’t see” or “Sorry” and continued to walk

away. Id.

      Callo tells a very different story. According to Callo, Winbush walked up

behind her on her left side, which is the side of her vision problems. Pl. Resp. DSOF

¶ 15. Callo, not realizing Winbush was there, turned around and accidentally bumped

into Winbush’s shoulder “lightly.” Id. Winbush immediately “screamed” the phrase

“You bumped me!” three times, all in front of around 30 other employees. Id. Callo

responded, “I couldn’t see, sorry.” Id. Winbush, of course, denies screaming at Callo

during this incident. Def. Resp. PSOF ¶ 9.




                                          5
   Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 6 of 34 PageID #:625




      A few minutes after the bumping incident, Winbush asked Callo’s supervisor,

John Gattuso, to bring Callo into Winbush’s office. DSOF ¶ 16. Winbush threatened

to call the police. What happened during this meeting is again disputed. According to

Winbush, she criticized Callo for failing to say “excuse me” after bumping into

Winbush and threatened to call the police if Callo ever intentionally bumped into her

again. Id. Winbush characterizes this meeting as a “conversation” about how there

would be “zero workplace violence.” Def. Resp. PSOF ¶ 11. Callo, however, maintains

that the discussion was much less civil than that and that Winbush yelled at her:

“Don’t touch me!” Pl. Resp. DSOF ¶ 16. Callo also says that Winbush told her she

would call the police if Callo ever touched her again. Id. Callo does not remember

Winbush mentioning anything about Callo failing to say, “Excuse me.” Id. Similarly,

Callo claims that the meeting was purely punitive, because all Winbush did was yell

at her and threaten to call the police, as opposed to make any effort to understand

why Callo had bumped into her. Id. ¶ 17. In fact, Callo maintains that Winbush could

not have honestly believed that Callo intentionally bumped into her, especially given

that Winbush knew about Callo’s vision problems. PSOF ¶ 12.

      In any event, after the bumping incident, Winbush began standing “closely”

behind Callo on Callo’s left side and “glaring” at her. DSOF ¶ 25. Winbush only

stopped doing this after Callo filed an EEO complaint. Id. According to Callo,

Winbush chose to stand behind her intentionally in order to micromanage and harass

her. PSOF ¶ 32.




                                         6
   Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 7 of 34 PageID #:626




                               D. Overtime Incident

      Then, in December 2015, during the holiday season, Callo was allegedly denied

overtime on nine separate occasions: November 17, December 1, December 2,

December 4, December 5, December 10, December 12, December 20, and December

21. DSOF ¶ 32; PSOF ¶ 14. According to Callo, the overtime hours that should have

been given to her were instead given to a less senior, non-disabled, African-American

mail processing clerk named Latrice Garrett. DSOF ¶ 31. Indeed, Garrett was a

“fairly new employee” at the time. PSOF ¶ 15. Specifically, on the nine days in

question, Garrett worked 38.87 hours of overtime, while Callo worked 19.18 hours of

overtime—a difference of 18.69 hours. DSOF ¶ 33. These hours should have been

given to Callo instead, Callo argues, because the Collective Bargaining Agreement

between the Post Office and Callo’s union states in part: “When during the quarter

the need for overtime arises, employees with the necessary skills having listed their

names will be selected in order of their seniority on a rotating basis.” PSOF ¶ 17.

      That being said, Callo ultimately worked the fourth-highest number of

overtime hours at the Park Ridge facility that holiday season. DSOF ¶ 34. The only

people who worked more overtime than Callo were Tanisha Bailey, a non-disabled

Black sales associate (192.27 hours); Garrett (139.21 hours); and Mark Eltman, a

White sales associate with a disability (122.41 hours). Id. ¶¶ 35-37. Callo herself

worked a total of 70.72 overtime hours that season. Id. ¶ 38. After that, the next

highest overtime went to Michael Turner, a Black mail processing clerk with a

disability (41.20 hours). Id. ¶ 39. What’s more, the 2015 holiday season was actually




                                          7
   Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 8 of 34 PageID #:627




the highest number of overtime hours that Callo herself had ever worked; before that,

she had never worked more than 60 hours of overtime. Id. ¶ 45.

      It is undisputed that Callo took at least 29 sick days during the 2015 holiday

season. DSOF ¶ 47; Pl. Resp. DSOF ¶ 47. (The government, though, maintains that

she took 32 sick days. DSOF ¶ 47.) In contrast, Garrett only took three sick days

during the same time period. Id. ¶ 48. Moreover, it is undisputed that on at least

some occasions during the 2015 holiday season, Callo was offered the opportunity to

work overtime, but she declined because she needed to go home to take care of her

dogs. Id. ¶ 49. Callo clarifies, however, that none of those offers coincided with any of

the nine days on which she was allegedly declined overtime. Pl. Resp. DSOF ¶ 49.

                             E. AWOL Letter Incident

      The friction continued into the new year. In January 2016, Callo was approved

for leave under the Family and Medical Leave Act. PSOF ¶ 18. While Callo was on

FMLA leave, Winbush sent Callo a letter about Callo’s absences from work. DSOF

¶ 50. The parties refer to this as the “AWOL Letter.” Id. In the AWOL Letter,

Winbush noted that Callo had been absent from work for more than five days without

submitting any medical documentation. Id. ¶ 51. The AWOL Letter then stated: “If

you fail to submit acceptable documentation, your absences will be considered

AWOL.” Id. Despite the letter, Callo was never marked “AWOL.” Id. ¶ 52. According

to Callo, Winbush sent her the letter despite knowing that Callo was on FMLA leave

because Winbush was trying to harass her. PSOF ¶ 19. Winbush disputes that; she




                                           8
   Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 9 of 34 PageID #:628




claims that she knew that Callo had been approved for leave, but was not aware that

Callo was on leave at the time that she sent the letter. Def. Resp. PSOF ¶ 19.

                       F. Other Allegations of Harassment

       In addition to all of this, Callo also points to numerous other incidents of

alleged harassment and discrimination, though she generally does not specify when

these other incidents happened. In general, Callo claims that there have been too

many instances to count where Winbush screamed at her for no legitimate reason.

PSOF ¶ 33. According to Callo, Winbush yelled at her because Winbush allegedly

does not believe that Callo’s disability is legitimate and because Callo is White. Id.

Winbush also apparently “harasses” Callo for her medical documentation. Id. ¶ 24.

And then at other times, Winbush allegedly ignored Callo, saying, “I am not talking

to you.” Id. ¶ 23.

       Callo also testified that after she returned to work and disclosed her disability

to Winbush, Winbush followed her on the road one day when they were both driving

and kept her high beams on the entire time. PSOF ¶ 23. On the subject of driving,

Callo further claims that she complained to Winbush “numerous times” about a

handicapped parking spot outside the Park Ridge Post Office, which was severely

undersized and had fading lines. Id. ¶ 29. Because of Callo’s vision problems, she had

trouble parking in the spot every day. Id. According to Callo, Winbush did nothing in

response to her complaints, and the spot was not repainted until 1½ years later. Id.

¶ 30. Even then, though, the proper signage was not installed, which meant non-

handicapped people would often park in the space, and snow would sometimes get




                                           9
  Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 10 of 34 PageID #:629




plowed into it. Id. Finally, although this allegation does not involve Winbush, Callo

also claims that one of her other supervisors, Barbara Ross, once parked illegally

behind Callo’s car when Callo was in the handicapped spot; when Callo asked Ross

to move, Ross responded, “Why don’t you get a real disability?” Id. ¶ 31. Finally, Callo

brings up an example from March 2019, in which she applied for an open position to

be a Vehicle Operations and Maintenance Assistant, and Winbush apparently

challenged Callo’s qualification for the position based on Callo’s blindness, even

though there were no stated qualifications for the position. Id. ¶¶ 34-35.

      Aside from her disability, Callo also alleges that she was subjected to

harassment for being White. For instance, Callo noticed that on one occasion,

Winbush invited six African-American employees to eat birthday cake in her office,

but did not invite the four White employees, including Callo. DSOF ¶ 54; PSOF ¶ 28.

Callo also claims that Winbush allows two African-American custodians to “loaf”

around the office, whereas Winbush calls out Callo for taking breaks. DSOF ¶ 26.

That being said, it is undisputed that Callo has not observed Winbush harassing

other White employees, nor has anyone at the Park Ridge facility made comments to

Callo about her skin color. Id. ¶¶ 55-56.

                               G. Procedural History

      Based on all of this, Callo submitted a complaint of discrimination to the EEOC

in March 2016. R. 37-3, PSOF, Exh. 3. The charge complained about the bumping

incident, the overtime shortage, and the AWOL Letter:

      I am recently blind in left eye. She [Winbush] threatened to call police on me
      because I accidentally bumped into her. Hostile work environment. Multiple



                                            10
   Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 11 of 34 PageID #:630




       days she gave the junior clerk (Black) Latrice OT which should have gone to
       me. Causing a financial hardship she has also harassed me on my FMLA by
       sending AWOL letters when my FMLA is approved.

Id. Callo received a formal notice of right to sue in April 2018. R. 1-1 at 2. In July

2018, she filed this case against the Postal Service, alleging disability and race

discrimination. R. 1. The Postal Service has moved for summary judgment. R. 32.

                                II. Standard of Review

       Summary judgment must be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact exists if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In evaluating

summary judgment motions, courts must “view the facts and draw reasonable

inferences in the light most favorable to the” non-moving party. Scott v. Harris, 550

U.S. 372, 378 (2007) (cleaned up).4 The Court “may not weigh conflicting evidence or

make credibility determinations,” Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d

697, 704 (7th Cir. 2011) (cleaned up), and must consider only evidence that can “be

presented in a form that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2).

The party seeking summary judgment has the initial burden of showing that there is

no genuine dispute and that they are entitled to judgment as a matter of law.

Carmichael v. Village of Palatine, 605 F.3d 451, 460 (7th Cir. 2010); see also Celotex



       4
        This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).


                                             11
  Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 12 of 34 PageID #:631




Corp. v. Catrett, 477 U.S. 317, 323 (1986). If this burden is met, the adverse party

must then “set forth specific facts showing that there is a genuine issue for trial.”

Anderson, 477 U.S. at 256.

                                     III. Analysis

      As mentioned above, Callo argues that she was subjected to race and disability

discrimination in violation of Title VII and the Rehabilitation Act. Compl. ¶¶ 9, 14.

Specifically, Callo clarifies in her response brief that she is bringing both a disparate

treatment claim based on the December 2015 denial of overtime, as well as a hostile

work environment claim based on everything else. R. 38, Pl. Resp. Br. at 9.

      At the summary judgment stage, the Court views the evidence in the light most

favorable to Callo and gives her the benefit of all reasonable inferences. Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Under that standard,

although the claims will not necessarily be winners in front of a jury, both the

disparate treatment claim and the hostile work environment claim survive.

                              A. Disparate Treatment

      First up is the disparate treatment claim. To survive summary judgment on a

Title VII disparate treatment claim, the “legal standard ... is simply whether the

evidence would permit a reasonable factfinder to conclude that the plaintiff’s race,

ethnicity, sex, religion, or other proscribed factor caused the discharge or other

adverse employment action.” Ortiz v. Werner Enterprises, Inc., 834 F.3d 760, 765 (7th

Cir. 2016). The inquiry under the Rehabilitation Act is essentially the same: Callo

must show that (1) she was disabled; (2) she was qualified to perform essential




                                           12
  Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 13 of 34 PageID #:632




functions with or without reasonable accommodation; and (3) her disability was the

“but for” cause of an adverse employment action. Scheidler v. Indiana, 914 F.3d 535,

541 (7th Cir. 2019). The Seventh Circuit has made clear that all relevant evidence

must simply be considered “as a whole.” Ortiz, 834 F.3d at 763. As a practical matter,

though, there are two main avenues to establishing a disparate treatment claim.

      The first option is for Callo to try to establish a prima facie case for

discrimination, which requires her to show that (1) she is a member of a protected

class; (2) her job performance met the Post Office’s legitimate expectations; (3) she

suffered an adverse employment action; and (4) the Post Office treated another

similarly situated employee who was not a member of the protected class more

favorably. See McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973); LaRiviere v.

Board of Trustees of Southern Ill. Univ., 926 F.3d 356, 360 (7th Cir. 2019). If Callo is

able to establish a prima facie case, then the burden will shift to the Postal Service

to provide a legitimate, nondiscriminatory reason for the adverse action. Coleman v.

Donahue, 667 F.3d 835, 845 (7th Cir. 2012). If the Postal Service successfully rebuts

Callo’s prima facie case, then the burden will shift back to Callo, “who must present

evidence that the stated reason is a pretext, which in turn permits an inference of

unlawful discrimination.” Id. (cleaned up). Alternatively, even if Callo cannot

establish a prima facie case, she can still survive on this claim as long as she points

to enough circumstantial evidence that would allow a reasonable jury to infer that a

decision was attributable to discriminatory motivations. David v. Bd. of Trustees of

Cmty. Coll. Dist. No. 508, 846 F.3d 216, 224 (7th Cir. 2017).




                                          13
  Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 14 of 34 PageID #:633




      Here, Callo premises her disparate treatment claim on a single set of events:

the denial of overtime hours on nine days during the 2015 holiday season. The Postal

Service makes two main arguments in response. First, the Postal Service argues that

the denial of overtime did not rise to the level of an adverse employment action. Def.

Br. at 8-10. Alternatively, even if there was an adverse employment action, the Postal

Service argues that Callo still cannot prove to a reasonable jury that the denial of

overtime was caused by any discriminatory motive. Id. at 11. For the reasons

explained below, the Court rejects these arguments.

                         1. Adverse Employment Action

      The government’s first argument is that the denial of overtime in this case fails

to rise to the level of an adverse employment action. For purposes of disparate

treatment, Callo must show that she suffered a “materially adverse employment

action,” not merely a minor or even trivial one. Kurtzhals v. Cty. of Dunn, — F.3d —,

2020 WL 4580550, at *3 (7th Cir. Aug. 10, 2020) (cleaned up). “While adverse

employment actions extend beyond readily quantifiable losses, not everything that

makes an employee unhappy is an actionable adverse action.” Id. (cleaned up). To

qualify as “adverse,” an employment action requires something more than a mere

inconvenience or a change in job responsibilities. Ellis v. CCA of Tenn. LLC, 650 F.3d

640, 649 (7th Cir. 2011). Rather, materially adverse employment actions include

“cases in which the employee’s compensation, fringe benefits, or other financial terms

of employment are diminished.” O’Neal v. City of Chicago, 392 F.3d 909, 911 (7th Cir.

2004) (cleaned up). “When overtime pay or premium pay is a significant and expected




                                         14
   Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 15 of 34 PageID #:634




part of an employee’s annual earnings, denial of such pay may constitute an adverse

employment action.” Formella v. Brennan, 817 F.3d 503, 511 (7th Cir. 2016).

      According to the government, the lost overtime here was not a “significant and

recurring part” of Callo’s “total earnings.” Def. Br. at 8. This is unpersuasive. For one,

the record suggests that overtime is a recurring and expected part of Callo’s earnings

during the annual holiday season. Indeed, Callo herself received holiday overtime

year after year. DSOF ¶ 46. And Callo testified that overtime was regularly available

throughout the year for those who signed up for the overtime desired list, although

the amount of overtime varied depending on mail volume and staffing levels. PSOF

¶ 14. See also Kurtzhals, 2020 WL 4580550, at *3 (denial of overtime was adverse

action where “policy on his eligibility for overtime remained consistent” and “ability

to earn overtime was not speculative or conditional”).

      The government also argues that the roughly 18 hours of lost overtime over

the nine days in question (which is the difference between what Garrett worked and

what Callo worked on those days) are not substantial enough to constitute an adverse

employment action. Id. at 9. Specifically, the government attempts to reframe the 18

hours as less than one day of lost overtime, and then goes on to cite several cases

suggesting that one or two days of lost overtime cannot support a disparate treatment

claim. See Rhodes v. IDOT, 359 F.3d 498, 505 (7th Cir. 2004); Lewis v. City of Chicago,

496 F.3d 654, 653-54 (7th Cir. 2007); Grady v. FCA US LLC, 2017 WL 5896894, at *7

(N.D. Ill. Mar. 30, 2017). These cases are similarly unpersuasive. In Rhodes, for

instance, the plaintiff was marked absent without pay for one day, which the Seventh




                                           15
   Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 16 of 34 PageID #:635




Circuit held was not enough to rise to the level of a “disciplinary suspension,” in part

because the absence “had only a negligible impact on her income, and did not cause

her material harm.” 359 F.3d at 505. That case certainly does not stand for the

proposition that any relatively small income impact is not an adverse employment

action.5

       Lewis is somewhat more on point because it does deal with overtime pay

specifically, but there, the Seventh Circuit emphasized that “overtime can be a

significant and recurring part of an employee's total earnings similar to a recurring

raise or it could be insignificant and nonrecurring like a discretionary bonus.” 496

F.3d at 654 (emphasis added). The Seventh Circuit went on to hold that the employee

had demonstrated a genuine issue of material fact on the question of whether her lost

overtime counted as an adverse employment action. Id. It is puzzling for the

government to imply that Lewis somehow stands for the rule that two days of lost

overtime is never enough. Rather, Lewis emphasized that the question of whether

lost overtime can be an adverse employment action is highly context-dependent.

Finally, in Grady, the District Court did hold that “[d]enial of overtime twice does not

amount to an adverse employment action.” 2017 WL 5896894, at *7. In support, the

court noted that “[t]wo days of overtime pay is not significant and there is no evidence




       5This   is not to say that the overtime value in this case is “negligible.” To the extent
that the government is implying that the value of the lost overtime (which the parties
calculate as approximately $835, Pl. Resp. Br. at 12; Def. Reply Br. at 3) is insignificant, that
is also not dispositive of whether the denial of overtime here was “substantial.” In short, $835
is a lot of money to many people, and whether that value (coupled, of course, with all of the
other factors mentioned in this section) is enough to constitute an adverse employment action
is a question of fact for the jury.


                                               16
  Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 17 of 34 PageID #:636




that this was an expected part of plaintiff's employment,” nor did the plaintiff

“present any evidence that he was entitled to overtime.” Id. But not only is this case

not binding precedent, but here, Callo was denied overtime nine times, not two, and

Callo is arguing that holiday overtime pay was an expected part of her employment

and that she was entitled to it based on the Collective Bargaining Agreement. So,

these cases are all distinguishable.

      Finally, the government argues that the 18 hours of lost overtime must be put

into context. Specifically, Callo worked 70 hours of overtime during the 2015 holiday

season, which is more overtime than Callo had ever worked, and also, Callo had the

fourth-highest overtime hours in the Park Ridge facility. Def. Br. at 10. This, the

government asserts, does not count as a “material change in the employment

relationship.” Id. (citing Lewis, 496 F.3d at 654). Again, this argument is

unpersuasive. Even if Callo received more overtime than most other Park Ridge

employees, there is nothing in the record to suggest that the other employees were

even vying for overtime, so the fact that Callo worked more hours than them does not

mean she herself could not also have been denied overtime.

      Similarly, the fact that Callo did receive overtime does not insulate the Postal

Service if it denied her overtime based on discriminatory motives. It might very well

be true that Callo received more overtime in 2015 than she ever received in previous

years. But that is not the right inquiry. If the Postal Service denied her overtime,

then they denied her overtime. The fact that she may have been “better off” in 2015

than in previous years does not change that fact. Indeed, as Callo points out, the 70-




                                         17
  Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 18 of 34 PageID #:637




hours argument ignores the fact that there is no data on how many total hours of

overtime were available in 2015. If the total number was higher than in previous

years, then in that context, 70 hours could actually represent a proportional decrease.

The government, for its part, argues that the variability of the overtime from year to

year cuts against Callo. Def. Reply Br. at 3. But the inquiry is not this rigid. The

correct question, as dictated by the Seventh Circuit, is whether the overtime in a

particular employment scenario is more akin to a recurring raise or to a “more

transient” discretionary bonus. Lewis, 496 F.3d at 653-54. There does not appear to

be any blanket rule that the amount of overtime must be constant over time in order

for a denial of overtime to constitute an adverse employment action.

      Here, Callo has satisfied that burden; she has produced evidence that the Post

Office maintains a year-round procedure for requesting and doling out overtime (even

if the exact amount varies), and that she has in fact received holiday overtime from

year to year. All of this suggests that the overtime in this case is more akin to a

recurring aspect of Callo’s compensation than to a transient, discretionary bonus.

      For all these reasons, viewing the evidence in the light most favorable to Callo,

the denial of overtime over the course of nine days in this case counts as an adverse

employment action for summary judgment purposes.

                             2. Discriminatory Motive

      But even if the denial of overtime counts as an adverse employment action,

Callo still must prove that the decisions to deny her overtime on each of the nine days

were motivated by some discriminatory animus toward her race or disability. As




                                          18
  Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 19 of 34 PageID #:638




mentioned earlier, Callo may try to establish a prima facie case of discrimination

under the McDonnell Douglas burden-shifting framework, or she may simply try to

argue that the evidence as a whole supports an inference of discrimination. Ortiz, 834

F.3d at 763. The Court will address both frameworks.

                                a. Prima Facie Case

      Starting with the burden-shifting framework, Callo argues that (1) she is

White and disabled; (2) there is no evidence in the record that her job performance

did not meet legitimate expectations; (3) the denial of overtime constituted an adverse

employment action; and (4) Latrice Garrett, a non-White, non-disabled, similarly

situated employee, was given more overtime than Callo. Pl. Resp. Br. at 11-14. The

government does not challenge the first two elements, and, as explained above, Callo

has sufficiently shown that the denial of overtime in this case was an adverse

employment action, at least when all inferences are drawn in Callo’s favor. That just

leaves the question of the similarly situated employee, Garrett.

                         i. Similarly Situated Employee

      The Seventh Circuit has defined “similarly situated employee” to mean an

individual who is directly comparable to the plaintiff in all important ways. Patterson

v. Avery Dennison Corp., 281 F.3d 676, 680 (7th Cir. 2002). To be sure, the other

employee need not be identical to Callo, nor is there a “mechanical magic formula”—

rather, the inquiry is “flexible, common-sense, and factual. It asks essentially, are

there enough common features between the individuals to allow a meaningful

comparison?” Johnson v. Advocate Health and Hospitals Corp., 892 F.3d 887, 895 (7th




                                          19
   Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 20 of 34 PageID #:639




Cir. 2018) (cleaned up). Some common features are “whether the employees being

compared (1) were supervised by the same person, (2) were subject to the same

standards, and (3) engaged in similar conduct without such differentiating or

mitigating circumstances as would distinguish their conduct or the employer’s

treatment of them.” Id. (cleaned up).

       Here, Callo argues that Latrice Garrett—who was non-White, non-disabled,

and received more overtime than Callo—was a similarly situated employee because

both she and Garrett were full-time clerks under the same supervisor whose

employment was governed by the same collective bargaining agreement. Pl. Resp. Br.

at 14. In response, the Postal Service argues that this evidence proves nothing about

whether the Post Office discriminated against Callo. First, the Postal Service argues

that Callo is impermissibly cherry-picking Garrett as a comparator, while ignoring

the other non-White, non-disabled coworkers who received fewer overtime hours than

her. Def. Reply Br. at 5. Moreover, the Postal Service maintains that Garrett and

Callo are not comparable because Callo used 32 sick days, whereas Garrett only used

three sick days. Id. at 6.

       As a general matter, the government is right that Callo must try to compare

herself to a “representative sample of all workers who are comparable to her,” and

she is not allowed to just “pick and choose” the comparators who happen to support

her claims. Crawford v. Indiana Harbor Belt R. Co., 461 F.3d 844, 845 (7th Cir. 2006).

At the same time, the Seventh Circuit has emphasized that it is important not to take

the cherry-picking rule too far, because that would put plaintiffs “in a box: if they pick




                                           20
   Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 21 of 34 PageID #:640




just members of the comparison group who are comparable in every respect, they will

be accused of cherry-picking; but if they look for a representative sample, they will

unavoidably include some who were not comparable in every respect, but merely

broadly comparable.” Id. So the proper approach is somewhere in the middle. Callo

must identify similarly situated employees who are comparable in all material

respects. Id.

      Here, the government accuses Callo of cherry-picking because Callo only

identifies Garrett, while ostensibly ignoring the other non-White, non-disabled

coworkers who received less overtime than her. Def. Reply Br. at 5. But the

government does not provide any information on whether those other coworkers are

genuinely comparable to Callo in all material ways. For instance, it seems like there

were around four non-White, non-disabled coworkers (Mechong Bae, Harish Patel,

Aleasha Miller, and Jasmine Barrientos) who received less overtime than Callo; yet,

all of them were sales-and-service distribution associates, whereas Callo and Garrett

were both mail-processing clerks. DSOF ¶¶ 35-44. The government does not offer

evidence on whether distribution associates would have had the same supervisors or

been subject to the same overtime standards as mail-processing clerks. And more

importantly, as Callo mentions, there is no record evidence that the other employees

engaged in the same conduct as her—that is, specifically requested overtime that was

then denied. Pl. Resp. Br. at 13. Instead, the record does not show whether those

other employees even added themselves to the overtime desire list, or whether they




                                         21
   Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 22 of 34 PageID #:641




had voluntarily declined overtime. Without that information, it is not clear that Callo

has necessarily ignored comparable employees who were treated worse than her.6

       The government also argues that Garrett is not a proper comparator because

Garrett only took three sick days during the holiday season, whereas Callo took as

many as 32 sick days (though Callo maintains she took 29). Def. Reply Br. at 7. Here,

the government cites three out-of-circuit district court cases in support of the

proposition that differing sick-day usage might undermine a finding of being

similarly situated. See Diamantoulis v. Quest Communications, Inc., 2010 WL

11515201 (D. Ariz. July 1, 2010); Harris v. Potter, 2007 WL 2994368 (E.D. Mo. Oct.

10, 2007); Hill v. Napolitano, 2012 WL 651438 (W.D. Tex. Feb. 28, 2012). These cases

are not on point. In Diamantoulis, the difference in sick-day usage meant that the

plaintiff and comparator “were not similarly situated in terms of their availability to

accrue overtime hours.” 2010 WL 11515201 at *7. Here, by contrast, there is nothing

in the record to suggest that there was any sort of availability difference on the nine

specific days in question; in fact, Callo specifically contends that she did not take sick

days or decline overtime on any of the nine days. Pl. Resp. DSOF ¶ 49; PSOF ¶ 14.

Similarly, Harris does not apply because the plaintiff there was a part-time flexible

worker, whereas her comparators were both full-time workers. 2007 WL 2994368 at

*4. The government argues that that is precisely the point; full-time workers have


       6The government also suggests that one of Callo’s White, disabled coworkers, Mark
Eltman, received more overtime than Callo. Def. Br. at 13. But this is also unavailing. Just
because the Post Office might have treated one White, disabled coworker well is not
necessarily dispositive of whether the Post Office discriminated against Callo because of
those same traits. This might make a persuasive point with the jury, but at the summary
judgment stage, the evidence must be viewed in Callo’s favor.


                                            22
  Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 23 of 34 PageID #:642




more availability to accrue overtime than part-time workers. Def. Reply Br. at 7. But

that is not what Harris says; rather, the court there emphasized that the full-time

workers were not comparable because they could sign up for the overtime-desired list,

whereas part-time workers could not, the implication being that the full-time workers

were as a baseline matter more entitled to overtime than the part-time plaintiff.

Harris, 2007 WL 2994368 at *4. Here, by contrast, both Callo and Garrett are

presumably full-time workers who are equally entitled to request overtime via the

overtime-desired list. And as far as the record shows, there is no relationship between

the number of sick days an employee takes and whether or not that employee is

allowed to add her name to the overtime-desired list and make herself available for

the distribution of overtime. Finally, Hill is not applicable either because “it was

precisely [the plaintiff’s] extensive absenteeism and refusal to provide documentation

to support the leave without pay that is alleged to have resulted in the treatment to

which she objects.” 2012 WL 651438 at *6. There is no suggestion in this record that

Callo’s sick days—even if she took more of them than Garrett—resulted in any sort

of disciplinary issues that might have served as a basis for denying her certain work

benefits, like overtime.

      Here, Callo has put forth enough evidence to show that a similarly situated

non-White and non-disabled coworker, Garrett, received more overtime than Callo on

the nine days in question—even though Callo requested overtime on those days, was

senior to Garret, and should have received the overtime under the collective




                                          23
  Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 24 of 34 PageID #:643




bargaining agreement. Thus, Callo has established a prima facie case for disparate

treatment based on the denial of overtime during the 2015 holiday season.

                       ii. Non-Discriminatory Explanation

      Because Callo has put forth a prima facie case for discrimination, it is now up

to the government to supply a legitimate, non-discriminatory explanation for the

denial of overtime. The government fails to do so. Here, the language in the Collective

Bargaining Agreement is clear: “When during the quarter the need for overtime

arises, employees with the necessary skills having listed their names will be selected

in order of their seniority on a rotating basis.” PSOF ¶ 17 (emphasis added). The

record shows that Callo was much more senior than Garrett. So, on each of those nine

days, Callo should have been offered overtime first, and if Callo declined, then Garrett

could be offered overtime. But, viewing the evidence in the light most favorable to

Callo, that is not what happened here, and the government does not explain why.

      Instead, the only response that the government offers is that Callo took ten

times as many sick days as Garrett. The problem is that Callo did not take a sick day

on the nine days at issue and the government otherwise fails to link this to the Post

Office’s stated overtime policy, which is based on seniority alone. In other words,

Callo has put forth evidence suggesting that the only way overtime was supposed to

be doled out among Post Office employees was on a rotational basis rooted in

seniority. PSOF ¶ 17. As far as the record shows, there was not a sick-day or

absenteeism exception to the seniority policy, as in, if a senior employee took more

sick days than a junior employee, then the junior employee would get priority for




                                          24
  Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 25 of 34 PageID #:644




overtime. Nor does the government suggest that there was even any informal practice

of punishing employees for taking too many sick days by skipping over them in the

overtime rotation. In fact, the government does not even offer any evidence to suggest

that Callo acted improperly when she took 32 sick days. As far as the record shows,

she accrued a certain number of sick days and used them.

      In short, the government fails to provide any explanation for why Callo was

denied overtime on the nine dates in question, even though she was more senior than

Garrett. Nothing about the differing sick-day usage sheds any light on why the Post

Office did not simply apply the seniority policy on those nine days. So, viewing the

evidence in the light most favorable to Callo, the disparate treatment claim survives.

                            b. Circumstantial Evidence

      Alternatively, even if there is a flaw in the application of the McDonell Douglas

framework, Callo has still made out a case for discriminatory motive based purely on

the circumstantial evidence as a whole (viewed, of course, in the light most favorable

to Callo). Quite simply, as explained above, Callo has produced evidence that the

overtime assignment policy is supposed to be based on seniority. PSOF ¶ 17. And the

Postal Service has simply not provided a direct explanation for why the seniority

policy was not applied on those nine days. Coupled with all of the other evidence

(discussed below) of the disability-based harassment that Callo experienced from her

supervisors, there is enough here to support an inference that Callo was denied

overtime on those nine occasions based on some sort of discriminatory animus against

either her disability or her race or both.




                                             25
  Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 26 of 34 PageID #:645




      This is ultimately a close call, but when all of the evidence is viewed in the

light most favorable to Callo, there is enough here to survive summary judgment. To

be clear, the jury at trial will not be bound by the same favorable standard and will

instead be free to interpret the evidence however it wishes. Moreover, Callo will bear

the burden of proof at trial and will be required to reconstruct the decision-making

processes on the nine days in question. Under those circumstances, it may very well

be that any potential evidence of discriminatory motive will be outweighed by the fact

that Callo received more overtime than she herself had ever received, as well as more

overtime than most of the other employees in the Park Ridge facility. Moreover, given

the fact that Callo is only challenging nine days, the jury might even find that the

overtime discrepancy can be chalked up to unintentional error in what is likely a busy

workplace amidst the administrative challenge of figuring out overtime during the

holiday season, as opposed to intentional discrimination. But for now, the standard

requires viewing all of the evidence in the light most favorable to Callo. So the

disparate treatment claim based on race and disability survives.

                          B. Hostile Work Environment

      Moving on from the disparate treatment claim, everything else in the record,

Callo argues, is meant to support her hostile work environment claim on the basis of

disability. Specifically, Callo identifies a number of incidents of alleged harassment

to support this claim: (1) Winbush’s “excessive and aggressive” reactions to innocent

conduct by Callo; (2) the bumping incident; (3) Winbush’s refusal to accommodate

certain disability requests; (4) the AWOL letter; (5) the incident where Winbush




                                         26
  Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 27 of 34 PageID #:646




followed Callo in the car with her high beams on; (6) Winbush repeatedly asking for

medical documentation; and (7) Winbush refusing to award Callo a job position based

on a disingenuous concern that Callo’s vision problems made her unqualified. Pl.

Resp. Br. at 16. In addition, although she does not separate these allegations out from

her disability-based allegations, Callo also cites a few examples that appear to

support a claim for hostile work environment based on race: (1) Winbush believing

that Callo did not like Winbush because of Winbush’s race; and (2) Winbush’s alleged

favoritism for African-American employees. Id. at 15-16. For the reasons explained

below, Callo has also put forth enough evidence to support a hostile work

environment claim based on disability, so that claim shall survive.

                                1. Failure to Plead

      As a threshold matter, the government argues that Callo never pleaded a

hostile work environment claim in her Complaint, so Callo should not be allowed to

raise the claim now on summary judgment. Def. Reply Br. at 10-11 (citing Gilmour v.

Gates, McDonald & Co., 382 F.3d 1312, 1315 (7th Cir. 2004)). In support, the

government also points to a previous opinion issued by this Court, in which an

employee failed to assert a hostile work environment claim in his complaint and was

not allowed to add it in response to a motion for summary judgment. See Bailey v.

Brennan, 2016 WL 4493452, *12 (N.D. Ill. Aug. 26, 2016).

      But Callo did plead a hostile work environment in her Complaint. Although it

is true that she never used the words “hostile work environment,” she did allege that

she “had issues with her treatment in her work environment which she believes was




                                          27
   Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 28 of 34 PageID #:647




due to her disability.” Compl. ¶ 8 (emphasis added). See also Jajeh v. County of Cook,

678 F.3d 560, 567 (7th Cir.2012) (holding that a hostile work environment claim was

pleaded even though the complaint did not use that term). In that same paragraph,

she goes on to list four instances of being yelled at, being denied overtime, and being

sent discipline-type letters. Id. Yes, the Complaint is sparse on details, but given the

reference to the “work environment” and being yelled at, the Court did initially

construe the first claim as being a hostile work environment claim based on disability.

In contrast, the complaint in Bailey was much less open to interpretation; there, the

plaintiff had explicitly alleged disparate treatment and retaliation and had left no

room for a potential hostile work environment claim, nor did he present any examples

that could be construed to support a hostile work environment claim. So, for purposes

of this motion, the Complaint does contain a claim for hostile work environment based

on disability.

                                    2. Exhaustion

      Next, the Postal Service argues that Callo failed to exhausted some of the

allegations now advanced in support of her claims. In order to bring a claim under

both Title VII and the Rehabilitation Act, a plaintiff must first exhaust all

administrative remedies. Teal v. Potter, 559 F.3d 687, 691 (7th Cir. 2009) (explaining

that claims brought under the Rehabilitation Act are subject to the exhaustion

requirements outlined in Title VII). What that means is that Callo “cannot bring

claims in a lawsuit that were not included in her EEOC charge.” Id. (cleaned up). At

the same time, “a Title VII plaintiff need not allege in an EEOC charge each and




                                          28
   Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 29 of 34 PageID #:648




every fact that combines to form the basis of each claim in her complaint.” Id. (cleaned

up). The inquiry is whether “there is a reasonable relationship between the

allegations in the charge and those in the complaint, and the claim in the complaint

could reasonably be expected to be discovered in the course of the EEOC's

investigation.” Id. at 692.

      The Postal Service initially argued that several incidents—including the

reassignment of duties, the bulk mail tubs, the handicapped parking space lines, the

micromanaging, the ignoring, the driving with high beams on, and some instances of

screaming—had not been exhausted and thus could not serve as the basis for any

adverse employment action to support a discrimination claim. Def. Br. at 7-8. Callo

clarified, however, that all of those incidents were alleged in support of the hostile

work environment claim; she was not arguing that any of those incidents on their

own counted as adverse employment actions. Pl. Resp. Br. at 9. With that

understanding, the government does not try to argue that Callo has failed to exhaust

her hostile work environment claim. (Her EEOC charge does include specific

reference to “hostile work environment,” bolstered by specific examples and the

identification of Winbush. See PSOF, Exh. 3.) Rather, the government’s sole

argument on this point is that Callo never pleaded a hostile work environment claim

in her Complaint, so she is not now allowed to add the claim at summary judgment.

But for the reasons discussed above, Callo has pleaded a hostile work environment

claim. Other than that, the government appears to concede that Callo is free to “rely

on facts not mentioned in the complaint to support the claims that are in the




                                          29
  Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 30 of 34 PageID #:649




complaint.” Def. Reply Br. at 10. So, Callo is free to rely on facts not mentioned in the

Complaint to support her hostile work environment claim, which is in the Complaint.

               3. Merits of the Hostile Work Environment Claim

      That brings us to the substance of the hostile work environment claim. To

survive summary judgment here, Callo must show that: (1) she was subject to

unwanted harassment; (2) the harassment was based on her race or disability; (3) the

conduct was severe or pervasive so as to alter the conditions of employment and

create a hostile or abusive working environment; and (4) there is a basis for employer

liability. Huri v. Office of the Chief Judge of the Circuit Court of Cook Cty., 804 F.3d

826, 834 (7th Cir. 2015); Nichols v. Mich. City Plant Planning Dept., 755 F.3d 594,

600 (7th Cir. 2014). “A hostile work environment is one that is both objectively and

subjectively offensive.” Tyburski v. City of Chicago, 964 F.3d 590, 601 (7th Cir. 2020)

(cleaned up). The hostile work environment inquiry depends on the totality of the

circumstances, including “the frequency of the discriminatory conduct; its severity;

whether it is physically threatening or humiliating, or a mere offensive utterance;

and whether it unreasonably interferes with an employee’s work performance.”

Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993); see also Robinson v. Perales, 894

F.3d 818, 828 (7th Cir. 2018). Even “conduct that is not particularly severe but that

is an incessant part of the workplace environment may, in the end, be pervasive

enough and corrosive enough that it meets the standard for liability.” Jackson v.

County of Racine, 474 F.3d 493, 499 (7th Cir. 2007).




                                           30
  Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 31 of 34 PageID #:650




      The government asserts two main challenges to the hostile work environment

claim. First, the government argues that there is no evidence of an objectively

offensive environment. Def. Reply Br. at 12. The government also argues that the

conduct being complained about was neither severe nor pervasive. Id. at 14. It is a

close call, but the Court disagrees on both points.

      Here, viewing the evidence in the light most favorable to Callo, the record

suggests that Winbush was skeptical of Callo’s disability. For instance, when Callo

told Winbush that her disability made it difficult for her to perform the parcel-post

work (after Winbush reassigned her), Winbush allegedly replied, “I don’t care.” PSOF

¶ 21. The response from Winbush was again “I don’t care” when Callo raised her

safety and visibility concerns about tripping over the bulk-mail tubs stacked in her

work area. Id. ¶ 27. There is also the fact that Winbush refused to address the

handicapped parking space for nearly 1½ years. Id. ¶¶ 29-30. More generally, Callo

alleges that Winbush yelled at her on too many instances to count. Id. ¶ 33. Winbush

also repeatedly asked Callo for her medical documentation and threatened to mark

her as “AWOL” while Callo was on approved FMLA leave. Id. ¶ 19. In addition, Callo

alleges that at least one other supervisor, Barbara Ross, blocked her car in while she

was in the handicapped parking space and yelled at her to “get a real disability.” Id.

¶ 31. All of this taken together supports an inference that Callo’s supervisors were

skeptical and perhaps even resentful of her disability.

      That being said, the above conduct, standing alone, does not necessarily rise to

the level of severe and pervasive harassment. See Racicot v. Wal-Mart Stores, Inc.,




                                          31
  Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 32 of 34 PageID #:651




414 F.3d 675, 678 (7th Cir. 2005) (occasional cursing, yelling, and vulgar language

not enough to support hostile work environment claim). But Callo’s allegations here

go beyond just verbal conduct. For example, there was the November 2015 bumping

incident. Drawing all inferences in favor of Callo, a jury could find that Callo

accidentally bumped into Winbush when Winbush was standing behind Callo’s left

side; Callo apologized and explained that she could not see; and Callo was then called

into Winbush’s office, where Winbush yelled at her and threatened to call the police

if she ever touched Winbush again. Pl. Resp. DSOF ¶ 16. Then, after the bumping

incident, Callo claims that Winbush would frequently stand behind her on her left

side, which is the side where Callo has vision problems and is precisely how the

bumping incident first happened. According to Callo, this behavior was not only

harassing, but it also posed a safety hazard given her disability and tendency to bump

into people and trip. PSOF ¶ 32. Relatedly, there was also the incident where

Winbush apparently drove closely behind Callo with her high beams on, which

presumably made it difficult for Callo to see while driving. Id. ¶ 23.

      The government denounces some of the allegations as “bizarre,” Def. Br. at 7,

but that is for a jury to decide. Viewing the evidence in the light most favorable to

Callo, there is enough here to support an inference that Winbush (and potentially one

other supervisor) was skeptical of the legitimacy of Callo’s disability and, as a result,

subjected her to pervasive harassment, including yelling, threatening to call the

police, refusing to accommodate her disability-related requests, and attempting to




                                           32
  Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 33 of 34 PageID #:652




physically trip her up at work, whether by standing closely behind her or by refusing

her requests to remove physical obstacles from her work space.

      Taken together, this type of conduct goes beyond the “run of the mill uncouth

behavior” that is typically insufficient to support a hostile work environment claim.

Racicot, 414 F.3d at 678. To be clear, this is still a very close call. It is certainly

possible that a jury analyzing the evidence as a whole will conclude that these

instances were simply not severe or pervasive enough, nor objectively offensive

enough, to justify a hostile work environment claim. But that is not the proper inquiry

at this stage. Rather, for purposes of summary judgment, when all the evidence must

be viewed in the light most favorable to Callo, there is sufficient evidence here to

support Callo’s hostile work environment claim on the basis of disability.

      That being said, to the extent that Callo is attempting to assert a hostile work

environment claim based on race, that must fail. Even when the evidence is viewed

in the light most favorable to Callo, there is not enough circumstantial evidence to

support an inference that any of the alleged harassment Callo suffered was motivated

by the fact that she is White. Callo’s theory here is that from the start, Winbush

believed that Callo disliked Winbush because of Winbush’s race. Pl. Resp. Br. at 15-

16. Thus, everything that Winbush did to Callo after that was somehow defensively

motivated by race. But there are no concrete facts on which to base this contention.

Separately, Callo also alleges that Winbush outright favored African-American

employees over White employees. The examples here are the birthday cake incident

and the fact that Winbush allowed two Black custodians to “loaf” around the office,




                                          33
   Case: 1:18-cv-04781 Document #: 53 Filed: 09/03/20 Page 34 of 34 PageID #:653




while yelling at Callo for taking breaks. DSOF ¶¶ 26, 54. But neither of these one-off

examples can support an inference of severe or pervasive harassment on the basis of

race. Nor can Callo establish a hostile work environment claim by arguing that

similarly situated non-White employees were treated better than her; McDonnell

Douglas does not apply in this context. So this aspect of Callo’s hostile work

environment claim fails.

                                   IV. Conclusion

      For the reasons stated above, the motion for summary judgment is denied in

large part and granted in limited part. Callo has sufficiently established a claim for

disparate treatment based on race and disability, as well as a hostile work

environment claim based on disability. The hostile work environment claim based on

race is dismissed. With this decision in place, the parties shall engage in good-faith

settlement negotiations, starting with a written demand from Callo to the Postal

Service by September 16, 2020. The government shall respond in writing by

September 30, 2020. The parties shall file a written status report, including whether

they want to convene a settlement conference (and if so, whether by this Court or a

referral to the magistrate judge). The status hearing of September 25, 2020 is reset

to October 9, 2020, at 8:30 a.m., but to track the case only (no appearance is required,

the case will not be called).

                                                      ENTERED:

                                                            s/Edmond E. Chang
                                                      Honorable Edmond E. Chang
                                                      United States District Judge
DATE: September 3, 2020



                                          34
